Citation Nr: 9912836	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an earlier effective date for grant of service 
connection for residuals of a gunshot wound, left arm, with 
radial nerve injury, and for grant of service connection for 
gunshot wound, left abdominal flank.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1952 to September 
1959.  The record also indicates that the veteran served in 
the Marine Corps Reserves until 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, which 
denied the veteran's claim of entitlement to an earlier 
effective date.

During the veteran's testimony at his hearing before a Member 
of the Board (conducted in March 1999), he indicated that a 
letter from the RO in May 1994 stated that DD Forms 149 and 
293 were being sent to him, to apply for a correction of his 
military records.  He testified that he never received such 
forms and has requested that the RO please provide him with 
these forms, if they are still pertinent.  As such, this 
matter is referred to the RO for its attention.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran filed a claim of entitlement to service 
connection for wounds received in Korea on March 24, 1993, 
more than one year after the veteran's separation from 
service.

3.  Service connection for residuals of these wounds was 
granted in a February 1994 rating decision, with an effective 
date of March 24, 1993.

4.  The veteran has stated that he did not file a claim of 
entitlement to service connection for wounds received in 
Korea prior to March 24, 1993.


CONCLUSION OF LAW

An effective date earlier than March 24, 1993, for 
entitlement to service connection for residuals of a gunshot 
wound, left arm, with radial nerve injury, and for a gunshot 
wound, left abdominal flank, is not warranted.  38 U.S.C.A. 
§§ 503, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a),(b) (West 1991); 38 C.F.R. § 3.400.

Regulation provides that a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. §§ 3.151, 3.355 (1998).

II.  Factual Background

In March 1993, the RO received the veteran's original claim 
of entitlement to service connection for wounds received in 
Korea.  Service connection for residuals of a gunshot wound, 
left arm, with radial nerve injury, and for a gunshot wound, 
left abdominal flank, was granted in a February 1994 rating 
decision, with an effective date of March 24, 1993.

According to various statements made by the veteran in 
connection with this claim for an earlier effective date, 
when the veteran was discharged from active duty in the 
Marines, in 1959, he asked the Navy medical examiner if he 
were eligible for disability benefits.  The examiner told him 
that he was not, as the veteran had successfully sought a 
waiver of medical retirement in 1954, following his injuries, 
and because the veteran had successfully compensated for 
whatever loss of function he experienced.  In essence, the 
veteran had passed every annual physical given him and had 
been able to perform his duties.  As such, he was reportedly 
told that he was barred from seeking VA disability benefits.  
The veteran then entered reserve duty in the Marine Corps, 
from which he was discharged in 1964.  At that time, 
according to the veteran, he was again not informed by the 
Marines that he had the option of receiving disability 
benefits.  It was not until the veteran filed his Social 
Security Administration (SSA) benefits application, in 1993, 
that he was informed that he might be entitled to VA 
disability benefits.  The veteran then filed for VA benefits 
on March 24, 1993.

At his hearing before a Member of the Board (conducted in 
March 1999), the veteran reiterated this chronology of 
events.  (Transcript (T.) at 3-6).  In essence, he argued 
that he was misled by military personnel and that he should 
have received more accurate information regarding his rights 
at the time of discharge.  

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to an earlier effective date for the grant of 
service connection for his two service-connected 
disabilities.  Indeed, the Board is sympathetic to the 
veteran's argument that but for the erroneous information he 
was given by the Marine Corps, he would have filed a claim 
for benefits approximately 30 years sooner.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied.  
The Board cannot provide the veteran the equitable relief he 
seeks in this instance, nor is the veteran entitled to legal 
relief.

Specifically, the record shows that the RO received the 
veteran's original claim for benefits on March 24, 1993.  
Further, the veteran has consistently stated that he never 
filed such a claim prior to that time.  As discussed above, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a).  The effective date of VA disability 
compensation benefits for direct service connection is the 
day following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.

Applying this regulatory precept, the Board can only conclude 
that the veteran is not entitled to an earlier effective 
date, whether based upon date of discharge from active duty 
(in 1959) or his retirement from the Marines Corps Reserves 
(in 1964).  Here, the record unequivocally shows that the RO 
first received, and the veteran first filed, a claim of 
entitlement to service connection for wounds received in 
Korea on March 24, 1993.  This date is not within one year of 
the veteran's separation from active duty.  As such, the 
effective date is the date of receipt of claim, March 24, 
1993.  In this regard, the Board stresses that the veteran 
has never asserted that he filed an earlier claim.

Rather, the veteran has consistently argued that he relied 
upon erroneous information, or that no information was ever 
provided to him, at time of discharge from both active and 
reserve duty with the Marines.  Had he been told the correct 
information at either time, he would have then immediately 
filed a claim for VA disability benefits.  In effect, he 
would have been assigned an effective date earlier than March 
24, 1993.

Admittedly, the Board can understand the veteran's 
frustration as to this issue.  Because he was not properly 
informed by the Marines as to his entitlement to VA 
disability benefits, he will never receive any additional 
monetary compensation as to his two service-connected 
disabilities.  Had he filed earlier, such monetary 
compensation would have been due him.  However, the Board 
does not make the laws which govern VA disability benefits.  
In this instance, the inescapable legal conclusion is that 
the veteran's claim must be denied.  As stated above, the RO 
first received the veteran's claim on March 24, 1993.

With respect to any equitable relief possibly due the 
veteran, the Board notes that controlling law provides for 
such relief only when an administrative error has been made 
on the part of VA and an individual has suffered loss as a 
consequence of reliance upon such a determination by VA as to 
eligibility or entitlement to benefits.  See 38 U.S.C.A. 
§ 503 (West 1991).  Here, given that the veteran relied upon 
erroneous information provided (or not provided) by the 
Marines, the Board finds this provision inapplicable.  The 
alleged administrative error was made by the Marines, 
according to the veteran's contentions.  It was not VA error.  
Indeed, VA granted service connection following receipt of 
the veteran's claim.

Accordingly, then, in light of the above, the Board concludes 
that the veteran is not entitled to an effective date earlier 
than March 24, 1993.



ORDER

Entitlement to an effective date earlier than March 24, 1993, 
for service connection for residuals of a gunshot wound, left 
arm, with radial nerve injury, and for service connection for 
a gunshot wound, left abdominal flank, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

